Citation Nr: 0812907	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-38 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel

INTRODUCTION

The veteran served on active duty with the Army National 
Guard from December 1978 to August 1979 and had additional 
periods of inactive service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In February 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge at the Central Office in 
Washington, DC.  A transcript of the hearing is of record.

The record reflects that the veteran submitted additional 
evidence to the Board in February 2008.  This evidence was 
accompanied by a statement from the veteran waiving initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran is currently claiming service connection for a 
psychiatric disability, including PTSD due to personal 
assault.  At the time of the initial VA examination in 
October 2004, the examiner was unable to establish a stressor 
and was therefore unable to render a diagnosis because she 
had not been able to review the veteran's claims file.  In 
November 2004, after having reviewed the claims file, the 
examiner was still unable to render a diagnosis due to the 
lack of information in the veteran's claims file.  Since the 
time of this examination, VA has received some personnel 
records that may be relevant to establishing the occurrence 
of an in-service stressor.  Furthermore, VA has obtained some 
private medical records that were identified by the veteran 
as containing evidence of post-service mental health 
treatment.  Given this new evidence, the Board believes that 
a remand for a new VA examination is warranted.  

On remand, the AMC should attempt to develop any reported 
stressor that has been identified by the veteran.  
Specifically, in addition to the reported sexual assaults, 
the veteran reported witnessing a murder at Fort Sam Houston 
on the weekend of April 17, 1979.  Appropriate attempts 
should be made to attempt to verify this reported stressor.

The Board also notes a June 2005 statement in which the 
veteran states that she has received disability benefits for 
PTSD from the Social Security Administration (SSA).  Evidence 
of record includes a few medical records and letters 
indicating that the veteran had been scheduled for an SSA 
examination.  However, it does not appear that VA has 
requested the veteran's SSA records.  On remand, the AMC 
should obtain any outstanding SSA records.  See 38 C.F.R. 
§ 3.159(c)(2).

The Board has reviewed the evidentiary development that has 
already been performed in this claim and notes that, while 
some of the veteran's private medical records have been 
obtained, others have not.  Specifically, it does not appear 
that the records from the Psychotherapy and Counseling Center 
in Washington, DC, have even been requested.  While a couple 
of records from this facility are associated with the claims 
file, it does not appear that these records were submitted in 
response to a VA records request to this facility.  On 
remand, the AMC should attempt to obtain any outstanding 
records from this facility.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  A request should be made to SSA for all 
records relevant to the veteran's disability 
and any SSA benefits she receives.  All 
requests and responses, positive or negative, 
should be associated with the claims file.

2.  The AMC should obtain the necessary 
consent from the veteran to request medical 
records from the Psychotherapy and Counseling 
Center in Washington, DC.  The AMC should 
also request any additional private medical 
records that are identified by the veteran.  
The AMC is referred to an attachment to the 
veteran's November 2005 personal statement 
that includes updated contact information for 
some of her private physicians.  Any requests 
that are sent to these facilities, and any 
replies, should be associated with the claims 
folder.  The veteran should be notified of 
any failure to obtain the requested records.

3.  The veteran has reported witnessing a 
murder at Fort Sam Houston on the weekend of 
April 17, 1979.  The AMC should contact the 
appropriate authorities and attempt to verify 
this reported stressor.

4.  Upon receipt of any additional 
information or evidence, and completion of 
any additional development required for 
claims of service connection for PTSD due to 
personal assault, the AMC should make 
arrangements with the appropriate VA medical 
facility for the appellant to be afforded a 
VA psychiatric examination with a mental 
health professional who has experience with 
personal assault cases and is qualified to 
determine the nature, extent, and etiology of 
any psychiatric disorder, including PTSD, 
that the veteran may have.  The examiner 
should review the veteran's entire claims 
file and all necessary testing should be 
accomplished.  The clinical history and all 
pertinent psychiatric pathology should be 
noted in the report of the examination, and 
review of the claims file should be 
acknowledged.

The examiner should state whether there are 
any signs, symptoms, or behaviors that 
indicate a personal assault may have occurred 
during service.  

The examiner should diagnose any current 
psychiatric disability.  If PTSD is 
diagnosed, the examiner should specify which 
stressor or stressors were used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record were 
sufficient to produce a diagnosis of PTSD, 
and whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record. The 
examiner should opine whether it is at least 
as likely as not that any current psychiatric 
disorder, including PTSD, had its onset 
during the appellant's active service.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  If an opinion cannot be 
rendered without resort to speculation, this 
must be stated.

5.  The RO must notify the appellant that it 
is her responsibility to report for the above 
noted examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the appellant does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, the 
RO must readjudicate the issue on appeal.  If 
the issue on appeal continues to be denied, 
the veteran and her representative must be 
provided a supplemental statement of the 
case. The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



